DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the claim objection has been fully considered and is found persuasive in view of the Amendment.  According, the claim objection is withdrawn.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but are moot.  Applicant is arguing about limitation(s) added to the claims in an Amendment, which are addressed in the new grounds of rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 4,523,435: cited by Applicant) in view of Crane et al. (US 6,530,236: cited by Applicant), Kramer et al. (US 3,140,041) and Ibrahim et al. (US 4,621,502: previously cited).
Regarding claim 1, Lord discloses a method of operating an electronic expansion valve of a heating, ventilation, air conditioning and refrigeration system comprising: detecting superheat of an evaporator of the heating, ventilation, air conditioning and refrigeration system (see at least Figure 2, steps #104/#105); calculating a derivative of evaporator superheat with respect to time (see at least Figure 2, step #110: computing a rate of change of superheat is indicative of calculating a derivative of evaporator superheat with respect to time); comparing the derivative of evaporator superheat with respect to time to a selected derivative range (see at least Figure 2, steps #111-#114); and closing the electronic expansion valve at a rapid closure step rate higher than a normal closure step rate if the derivative is within the selected derivative range (see at least Figure 2, steps #115-117; column 5, lines 56-67; column 6, lines 20-39: in a condition where superheat derivative falls within a range indicative of rapid decrease, i.e. dSH/dt <-.4, the valve will close, and specifically, if change is continuing in the downward direction, the valve will be directed to close at a faster rate than if positive change was detected); and commanding closing of the electronic expansion valve at the rapid closure step rate, until the derivative of evaporator superheat indicates a beginning of an increase in evaporator superheat and then, the electronic expansion valve is commanded to close at the normal closure step rate (see at least Figure 2, steps #115-117; column 5, lines 56-67; column 6, lines 20-39: in a condition where superheat derivative falls within a range indicative of rapid decrease, i.e. dSH/dt <-.4, the valve will close, and specifically, if change begins to move in the upward direction, the valve will be directed to close at a slower rate than if additional negative change was detected).
Lord is silent regarding the rapid closure step rate of the electronic expansion valve selected to prevent oil circulation through a refrigerant pathway from a compressor sump of the heating, ventilation, air conditioning and refrigeration system, though as discussed in the 
Crane et al., however, teaches another method of operating an electronic expansion valve of a heating, ventilation, air conditioning and refrigeration system: wherein control of the electronic expansion valve is selected to prevent oil depletion from a compressor sump of the heating, ventilation, air conditioning and refrigeration system (see at least column 4, lines 8-39: minimizing low evaporator superheat time will ensure that flow through the evaporator is not minimized for prolonged durations that would also restrict oil replenishment through the compressor and compressor sump; see also at least column 4, lines 58-59: one way of controlling superheat is to control the expansion valve; see also at least column 9, lines 34-40: the expansion valve is controlled to ensure appropriate superheat and compressor conditions).
Further, it is noted that Kramer et al. teaches that it is known that oil depletion from a compressor sump includes oil circulation through a refrigerant pathway (see at least column 2, lines 16-37).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lord with the rapid closure step rate of the electronic expansion valve selected to prevent oil depletion from a compressor sump of the heating, ventilation, air conditioning and refrigeration system: that is, using the known technique of control of the electronic expansion valve is selected to prevent oil depletion from a compressor sump of the heating, ventilation, air conditioning and refrigeration system, as taught by Crane et al., to provide the method of Lord with the rapid closure step rate of the electronic expansion valve selected to prevent oil circulation through a refrigerant pathway (see Kramer et al. column 2, lines 16-37) from a compressor sump of the heating, ventilation, air conditioning and refrigeration system would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would improve the method of Lord, by ensuring prevention of damage to the compressor from 
Lord in view of Crane et al. and Kramer et al. does not disclose that the superheat is detected via one or more sensors disposed at an evaporator exit of the evaporator.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for detecting the superheat of an evaporator.  In this regard, it is noted that Ibrahim et al. teaches detecting of evaporator superheat via one or more sensors disposed at an evaporator exit of the evaporator (see at least column 3, lines 26-55; column 5, lines 59-68; column 6, lines 48-54).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lord in view of Crane et al. and Kramer et al. with detecting of evaporator superheat via one or more sensors disposed at an evaporator exit of the evaporator, as taught by Ibrahim et al., since such provision is a suitable an known provision for detecting evaporator superheat (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of maintaining the temperature differential within the evaporator within predetermined limits (see at least Ibrahim et al. column 3, lines 38-55).

Regarding claim 2, Lord further discloses further comprising: repeating calculation of the derivative of evaporator superheat with respect to time at a selected time interval (see at least Figure 2, step #110: computing a rate of change of superheat is indicative of calculating a derivative of evaporator superheat with respect to time; column 6, lines 20-45: repetition of the computation at a selected time interval is required to provide the discussed control); repeating comparison of the derivative of evaporator superheat with respect to time to the selected derivative range (see at least Figure 2, steps #111-#114; column 6, lines 20-45: repetition of the comparison at a selected time interval is required to provide the discussed control); and 
Regarding claims 3 and 4, Lord in view of Crane et al. is silent regarding wherein the selected time interval is in the range of 2 seconds to 30 seconds, or wherein the selected time interval is 5 seconds.
Time interval for repetition in an iterative control process for operating an expansion valve, however, is a results effective variable dependent on processor design/programming, and valve design: i.e. the processor must be programmed to perform iterations within the design constraints of the valve operation, as recognized by Ibrahim et al., which teaches another method of operating an expansion valve wherein the selected time interval for derivative calculation/comparison is in the range of 2 seconds to 30 seconds (see at least column 6, lines 37-65: 4.18 seconds is discussed as an exemplary range for the exemplary valve/processor pairing).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lord with wherein the selected time interval is in the range of 2 seconds to 30 seconds, or wherein the selected time interval is 5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 6, Lord further discloses wherein the selected derivative range is between 0.05 and 0.5 degrees Rankine/sec (see at least column 4, lines 17-32: Examiner notes 
Regarding claim 7, Lord further discloses wherein the rapid closure step rate is selected to minimize a time duration of low or constant evaporator superheat (see at least column 5, lines 56-68; column 6, lines 32-35: the rapid closure rate is selected to minimize superheat conditions that could result in excess flow to the evaporator and compressor flooding).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763